Beck, P. J., and Gilbert, J.,
dissenting. The judgment rendered was not erroneous, under the law and the facts. Mrs. Eerrell had no title to the property upon which the crops were grown that are involved in this controversy. The property had been fraudulently transferred to her, and the trustee in bankruptcy became vested with the title to this property at the date of his appointment. It is established that a trustee in bankruptcy takes title to the property which the bankrupt has fraudulently transferred and in which, therefore, the creditors have an equity. “The trustee’s interest in the property is stronger than was that of the creditors in whose stead he stands, for he has a title. The trustee is vested not only with the title of the property but also with the creditors’ rights of .action with respect to property of the bankrupt fraudulently transferred or incumbered by him, and he may assail in their behalf all of .such transfers and incumbrances,” etc. 2 Collier on Bankruptcy (12th ed.), 1124. “A trustee in bankruptcy may avoid any transfer by the bankrupt of his property which any creditor of such bankrupt might have avoided, and recover the property or its value from the person to whom he transferred it, unless he was a bona fide purchaser for value prior to the date of the adjudication; and this right of the trustee extends to all transfers made by the bankrupt prior to the adjudication, in fraud of the rights of his creditors, without reference to whether such trans*281fers are within four months prior to the adjudication or not.” Hunt v. Doyal, 128 Ga. 416 (57 S. E. 489). The trustee having title to the land at the time of and prior to the execution of the deed which the plaintiff was seeking to foreclose, Mrs. Ferrell could not execute a valid mortgage to crops to be grown on the lands of which she was fraudulently in possession. Whether or not the record shows positively that the plaintiff had notice that Mrs. Ferrell was without title to the land and was without right to be in possession of the same, it was affected with notice of these facts under the doctrine of lis pendens, after the suit was brought by the trustee in bankruptcy to have the fraudulent conveyances from C. F. Ferrell to his wife cancelled. We do not' overlook the high rank as liens of mortgages on crops where such mortgages are given to secure the payment of supplies and articles of necessity to make the crop. Under our statute such mortgages are superior to judgments even of older date than the mortgages. But the mortgage sought to be foreclosed by the Chatham Chemical Company was executed by one who had no right to the possession of the land upon which the crops were grown. Under the act approved August 21, 1922, declaring that growing crops shall be personalty and providing that mortgages or other liens or conveyances thereof shall be attested and recorded as chattel mortgages, etc., unmatured crops are made personalty. But that act can not be construed as giving a mortgagee, who takes a mortgage upon crops from one who has no title to the land upon which the crops are growing, a lien that will be superior to the rights of a purchaser of the land upon which the crops are growing, where the mortgagee knew at the time of the execution of the mortgage that the mortgagor had no title to the land, was fraudulently in possession thereof, and had no right to execute a mortgage on the crops. It seems to follow from what is said above that the court did not err in rendering the judgment complained of in favor of defendant in error.